NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FABIAN M. ROSIMO,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Responden,t. `
2011-3090 .
Petition for review of the Merit S}/stems Protection
Board in case no. SF0831100613-I-1.
ON MOTION
ORDER
The Office of Personne1 Management moves for an 8-
§iay extension of time, until August 12, 20l1, to file its
response brief
Upon consideration thereof
IT IS ORDERED TH.ATZ

ROSINK)V.OPLI
cc: Fabian M. Rosimo
She11ey D. Weger, Esq. U.S.COU
THEFE
S
The motion is granted
FoR THE CoURT
ms 0 5 mm /s/ Jan Horbaly
Date J an H0rba1y
C1erk
932
§'nF
l_%”`
Q'uo
§§
2
LS FOR
UlT
AUG 05 2011
IANHORE~ALY
n
CLEH(